            Case 2:21-cr-00028-KJD-EJY Document 23 Filed 03/01/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                          Case No. 2:21-cr-00028-KJD-EJY ---

4                   Plaintiff,                          Order Unsealing Case

5           v.

6    ALEJANDRO HERNANDEZ-JACINTO,
       aka “Alejandro Hernandezjacinto,”
7      aka “Alejandro Hernandez-Ja’Cinto,”

8                          Defendant.

9

10          Upon consideration and review of the Government’s motion:

11          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

12   v. Alejandro Hernandez-Jacinto, is unsealed.

13                      1st
            DATED this ______ day of March, 2021.

14                                                      By the Court:
15
                                                        ____________________________
16                                                      Honorable Kent J. Dawson
                                                        United States District Judge
17

18

19

20

21

22

23

24


                                                    3
